ALD-260                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1569
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                             GREGORY J. PODLUCKY,
                                             Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
             (D.C. Criminal Nos. 2:09-cr-000278-001, 2:09-cr-000279-001,
                                 and 2:11-cr-00037-001)
                       District Judge: Honorable Alan N. Bloch
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 25, 2017

              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                               (Opinion filed: June 7, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      In October 2011, after he pleaded guilty to tax evasion and other federal crimes,

Gregory J. Podlucky was sentenced to 20 years of imprisonment. In February 2017,

Podlucky filed a motion arguing that he never received a downward adjustment under

U.S.S.G. § 3E1.1(a) (“If the defendant clearly demonstrates acceptance of responsibility

for his offense, decrease the offense level by 2 levels.”). The premise of the motion was

factually false. Cf. DC Crim. No. 2:09-cr-000278-001, ECF 36 at ¶¶ 6, 32, 55-59 (Final

PSI Report); ECF 43 (order adopting the PSI except as to loss amount). And the motion

was otherwise without merit because Podlucky’s plea agreement capped his maximum

sentencing exposure well below any potentially applicable Guidelines range. See ECF 44

at 7 (Podlucky: “the advisory range should not be considered (because of the 20 year

cap)”). Essentially for those reasons, the District Court denied Podlucky’s motion. This

appeal followed. We will summarily affirm the order of the District Court because

Podlucky’s motion was procedurally improper and the appeal presents no substantial

question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.1




1
 A motion under 28 U.S.C. § 2255 is the exclusive means to collaterally attack a federal
conviction or sentence. Podlucky, as part of his plea agreement, waived his right to file
either a direct appeal or a motion under § 2255. Podlucky’s past efforts to do what his
plea agreement says he may not all have failed. See, e.g., CA No. 15-1501 (order entered
Aug. 14, 2015); CA Nos. 11-4087, 11-4088 & 11-4089 (order entered May 24, 2012).
Here, the District Court was without authority to entertain the merits of Podlucky’s
motion to alter his sentence not just because of the collateral attack waiver, but also
because of the restrictions on successive § 2255 motions. See 28 U.S.C. § 2255(h).
                                            2